UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1916



CLARK C. KIRKLAND, SR.; SHARON S. KIRKLAND,

                                           Plaintiffs - Appellants,

          versus

RUSSELL CHASTAIN, Individually, d/b/a Kirby of
Simpsonville, South Carolina; LISA CHASTAIN,
Individually, d/b/a Kirby of Simpsonville,
South Carolina; HARRY BOWEN, Individually
d/b/a Tri State Kirby, Franklin, North Caro-
lina; SCOTT FETZER CORPORATION, d/b/a Kirby
Company USA, Westlake, Ohio; RONNIE RICHARDS,
Individually; RALPH ALVERSON, Individually;
DAVID RICE, Individually; TOWN OF WOODRUFF,
SOUTH CAROLINA; J. CARLISLE OXNER, JR., Indi-
vidually; CHET MORRIS, Individually; JERRY
COOPER, Individually; NANCY SKINNER, Individ-
ually; PHOEBE WADDELL, Individually; WOODRUFF
STATE BANK SHARES, d/b/a Woodruff State Bank;
DOUGLAS RICHARDSON, Individually; GEORGE
GREEN, Individually; COUNTY OF LAURENS, SOUTH
CAROLINA; HAROLD LEE, Individually; COUNTY OF
GREENVILLE, SOUTH CAROLINA; LAURENS COUNTY,
SOUTH CAROLINA, SHERIFF AND SHERIFF'S DEPART-
MENT; GREENVILLE COUNTY, SOUTH CAROLINA,
SHERIFF AND SHERIFF'S DEPARTMENT,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-95-3370-6-3AK)


Submitted:   December 19, 1996            Decided:   January 9, 1996
2
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Clark C. Kirkland, Sr., Sharon S. Kirkland, Appellants Pro Se.
Eddie R. Harbin, Greenville, South Carolina; Ronald Keith Wray, II,
GIBBES, GALLIVAN, WHITE & BOYD, P.A., Greenville, South Carolina;
William Stevens Brown, V, NELSON, MULLINS, RILEY & SCARBOROUGH,
Greenville, South Carolina; Edwin Calhoun Haskell, III, SMITH &
HASKELL, Spartanburg, South Carolina; James John Raman, Spartan-
burg, South Carolina; Oscar William Bannister, Jr., David Garrison
Hill, HILL, WYATT & BANNISTER, L.L.P, Greenville, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellants appeal the district court's order denying relief on

their 42 U.S.C. § 1983 (1994) and 42 U.S.C. § 1985 (1994) com-

plaints, and declining to exercise supplemental jurisdiction over
Appellants' state law claims. We have reviewed the record and the

district court's opinion accepting the magistrate judge's recommen-

dation and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Kirkland v. Chastain, No. CA-95-
3370-6-3AK (D.S.C. May 20, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.
                                                          AFFIRMED

                                3